PD-0983-15
                                 PD-0983-15                                      COURT OF CRIMINAL APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                 Transmitted 7/30/2015 3:41:06 PM
July 30, 2015
                                                                                   Accepted 7/30/2015 4:37:04 PM
                                                 PD                                                ABEL ACOSTA
                                         NO. 02-13-00244-CR                                                CLERK

 STATE OF TEXAS                                       §                       IN THE


 VS.                                                  §                     COURT OF


 MICHAEL AMOS                                         §                CRIMINAL APPEALS

             APPELLANT'S MOTION FOR EXTENSION OF TIME
             TO FILE PETITION FOR DISCRETIONARY REVIEW
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

        Comes now Appellant, and files this Motion for the Court to extend the time for filing of

Appellant's PDR and shows the Court the following:

        1. Appellant was convicted of Cruelty Animal-Torture on Cause Numbers 1322040,

styled "The State of Texas v. Michael Amos in the Criminal District Court No. 4 of Tarrant

County, Texas. Appellant was sentenced to 31 months confinement in the Institutional Division

of the Texas Department of Corrections on May 16, 2013.

        2. Appeal was perfected by notice of appeal filed on May 20, 2013. A motion for new

trial was filed. Appellant’s appeal was affirmed by the Second Court of Appeals on July 02,

2015.

        3. Appellant's PDR is due in the Court of Criminal Appeals on July 31, 2015.

        4. Appellant seeks an extension of sixty days within which to file the PDR. There has

been one previous extensions of time requested and granted with regard to the filing of

appellant's PDR. The submission date in this case is not set. Therefore, this requested extension

would not delay submission.

        5. This extension is not requested for purposes of delay but rather to adequately brief the

legal issues for appeal and insure justice is done.
       6. The Appellant’s initial Appeal was affirmed by the Court of Appeals on July 02, 2015.

Since this date, counsel for Appellant has been in trial or preparing for trial on major cases,

Styled “The State of Texas vs. Camron Deshaun Butler” in Criminal District Court No. 4,

which is a Murder. “The State of Texas vs. Arnulfo Mauricio Jr.” in the 213th Judicial District

Court, Engaging Organized Crime, Burglary of a Habitation, Manuf Cont Sub 0/400G-PG1, and

aggravated robbery ; styled “The State of Texas vs. Donald R. Bailey in the Criminal District

Court 1 is a Arson Damage Habit/ Worshi.

        These cases were or are all contested trials and Counsel for Appellant is either preparing

them for trial or actually in trial, as well as handling many other cases. It has not been possible

for Counsel to complete the PDR due to this large number of court settings and serious cases

which went or are going to lengthy jury trials.

       Appellant’s attorney apologies to the Court for requesting an extension of time; however,

counsel’s unexpected trial schedule has prohibited counsel’s ability to prepare the PDR.

        An extension of sixty days will be necessary and adequate to allow the completion

of the PDR.

       WHEREFORE, ALL PREMISES CONSIDERED, Appellant prays that the Court

grant an extension of sixty days to file the PDR.

                                               Respectfully submitted,
                                               Lisa Mullen
                                               _________________________
                                               /s/Lisa Mullen
                                              Attorney at Law
                                              3149 Lackland Road, Suite 102
                                              Fort Worth, Texas 76116
                                               817-332-8900
                                              Fax: 817-332-8904
                                              SBN: 03254375
                                              lisa@mullenlawoffice.com
                               CERTIFICATE OF SERVICE



       This is to certify that on July 30, 2015 a true and correct copy of the above and foregoing

document was served with the Tarrant County District Attorney's Office, 401 West Belknap, Fort

Worth, Texas, 76196, by U.S. Postal Mail.



                                              Lisa Mullen
                                             ________________________________
                                             /s/ Lisa Mullen
                                              Attorney at Law




                         CERTIFICATE OF CONFERENCE



       I, Lisa Mullen, certify that I have conferred with Counsel for the State and they do not

oppose the granting of Appellant’s Motion for Extension of Time to file Appellant’s PDR.


                                            Lisa Mullen
                                            ________________________
                                            /s/ Lisa Mullen
                                        AFFIDAVIT



THE STATE OF TEXAS

COUNTY OF TARRANT

       I, Lisa Mullen, Attorney at Law, being duly sworn, on my oath say that the facts stated in

the foregoing motion are true and correct to the best of my knowledge.




                                                           Lisa Mullen
                                                           ______________________________
                                                           /s/Lisa Mullen
                                                           Attorney at Law
                                                           State Bar Number: 03254375
                                                           lisa@mullenlawoffice.com

       Subscribed to and sworn before me on this date: July 30, 2015




                                                           Nancy Mata Martinez
                                                           _____________________________
                                                           /s/Nancy Mata Martinez
                                                           Notary Public for The State


My Commission expires: August 31, 2016